Citation Nr: 0434363	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  00-20 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Contreras, Law Clerk








INTRODUCTION

The veteran served on active duty from September 1977 to 
April 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran service 
connection for bilateral hearing loss.  In September 2002, 
the Board found that new and material evidence had been 
submitted to reopen the claim of service connection for 
bilateral hearing loss.  In September 2003, the Board 
remanded the case to the RO in order for the veteran to 
undergo a VA audiological examination.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss was present at the 
time of his entry into active duty.

2.  The preservice bilateral hearing loss did not undergo a 
chronic increase in severity beyond natural progression 
during service.


CONCLUSION OF LAW

The preservice bilateral hearing loss was not aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, a September 2000 
statement of the case, a June 2001 supplemental statement of 
the case, and a VCAA letter was sent in April 2001.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  The April 2001 letter 
informed the veteran of what evidence VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   In an 
April 2004 letter, the Appeals Management Center notified the 
veteran of the provisions of 38 C.F.R. § 3.655.

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claim.  All available records identified have been obtained 
and associated with the claims folder.  Following the 
September 2003 remand, the veteran was scheduled for a VA 
audiological examination in June 2004.  A review of the 
claims file reflects that the veteran cancelled the 
examination appointment, and rescheduled the examination for 
later in June 2004.  A review of the claims file reflects 
that the veteran failed to report for the rescheduled VA 
examination.  

The Board notes that the April 2001 letter was mailed to the 
appellant subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the appellant has not been 
prejudiced by this defect.  In this regard, the Board notes 
the appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

The veteran's August 1977 enlistment physical examination 
notes that the veteran had hearing loss that was not 
considered disqualifying for enlistment purposes.
On the enlistment audiological evaluation in August 1977, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
35
45
35
LEFT
15
25
35
45
60

Hearing loss was noted.  He was given a physical profile that 
included H-2, indicative of a hearing condition that may 
impose some limitations on classification and assignment.  (A 
"1" in the profile report indicates normal function.  See 
McIntosh v. Brown, 4 Vet. App. 553 (1993)).

An August 1978 in-service audiological evaluation showed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
45
--
55
LEFT
25
10
45
--
60

At that time it was remarked that he had defective hearing, 
which existed prior to service and was unchanged.

He was given a physical profile that included H-3, indicative 
of hearing loss of such severity that performance of military 
duty must be limited.  See McIntosh, supra. 

An October 1978 in-service audiological evaluation showed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
35
40
LEFT
15
15
35
55
70

It was noted that the veteran had a history of pre-service 
noise exposure, and at the time was in artillery.  It was 
also noted that test results indicated mild sensorineural 
hearing loss at 3000-8000 Hz in the right ear, and mild to 
severe sensorineural hearing loss at 1500-8000 Hz in the left 
ear.  His physical profile was permanently changed to H-3, 
indicative of hearing loss of such severity that performance 
of military duty must be limited.  The examiner instructed 
that the veteran not be given assignments involving frequent 
or habitual exposure to loud noises or the firing of weapons.

A March 1979 treatment record indicates that the veteran 
complained of both ears hurting.  A history of hearing loss, 
and a P-3 profile was noted.  The veteran stated that his 
unit was unable to find a suitable MOS that he was qualified 
for.  He stated that he had pains in his ear for the prior 6 
months.  The examiner found the veteran's ears to be within 
normal limits.

A March 1979 audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
--
40
LEFT
10
10
25
--
55

His physical profile included H-3. An audiological evaluation 
was conducted in April 1979 for separation purposes, but the 
results of the audiogram were not noted on the examination 
report.

A May 1979 VA examination report indicates that the veteran 
had a history of gradual hearing loss in both ears for the 
past year, and had been exposed to frequent artillery 
gunfire.  On examination, his external auditory canals were 
normal.  Both tympanic membranes were intact, but moderately 
scarred.  Light reflex was poor.
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
15
40
--
45
LEFT
5
10
40
--
55

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear, and of 90 percent in the left ear.

An August 2000 audiological examination from Z.V. M.D. showed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
90
90
90
85
LEFT
80
85
85
90
85

In a September 2000 statement, the veteran indicated that he 
first learned of a hearing disability during his period of 
active duty and that he was discharged from service due to 
ear problems from his exposure to the firing of M109 Howitzer 
tanks and field training exercises, which aggravated his 
hearing disability.  The veteran added that service medical 
personnel had informed him that his sensorineural hearing 
loss was worse in 1978 than it was when he entered service, 
he was urged to leave service before he became deaf, and his 
hearing was currently deteriorating rapidly.

In September 2003 the Board remanded the case to the RO for 
an audiological evaluation in order to determine whether the 
hearing loss noted at the time of the entrance examination 
was aggravated by active duty.  

In  2004 the RO notified the veteran that he was to be 
scheduled for a VA examination and he would be notified when 
and where to report.  He was informed that he failed to 
report for the examination without good cause his claim may 
be denied.  He was also furnished examples of good cause such 
as illness or death in the family.  The April 2004 letter was 
sent to the current address of record. 

In August 2004 the VA medical Center notified the RO that the 
veteran cancelled the examination scheduled for June 18, 
2004.   The examination was re-scheduled for June 25, 2004 
and the veteran failed to report. 

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

A veteran, who had wartime service or peacetime service, 
after December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that a disability 
which was manifested in service, but existed before service, 
will rebut the presumption. 38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2003).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385 (2002).


The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, (1) in an 
original compensation claim, the claim shall be rated based 
on the evidence of record; (2) in any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655 (2004).  The Appeals Management Center 
notified the veteran of this provision in an April 2004 
letter.  

The veteran cancelled a VA examination in June 2004, and 
rescheduled the VA examination for later in June 2004.  He 
failed to report to the rescheduled June 2004 examination, 
and has not offered an explanation.  Thus, pursuant to 
38 C.F.R. § 3.655, this decision will be based on the 
evidence of record.

The Board notes that the August 1977 enlistment audiological 
examination reflects that the veteran had bilateral hearing 
loss at entry into service, which was not considered 
disqualifying for enlistment purposes.  Speech recognition 
ability was not tested at that time.  He was placed on an H2 
profile.  His records show that he was in the artillery and 
physical profile was then permanently changed to H-3.  
However, an audiological evaluation in March 1979, conducted 
shortly before his separation from service, showed both 
improvement and worsening in the several frequencies tested.  
Additionally, the May 1979 VA examination showed improvement 
in the hearing loss noted on the entrance examination in 
three out of the four frequencies tested.  

The Board notes that the August 2000 audiological examination 
indicates that the veteran's hearing greatly worsened since 
the May 1979 VA examination.  However, this represents a 20 
year period.  More importantly, the veteran did not report 
for his two scheduled VA audiological examinations.  As such 
based on the current record, the Board finds that the medical 
evidence is insufficient to show that the preservice hearing 
loss underwent a chronic increase in severity during service.  
Also, there is no medical opinion that shows what effect the 
inservice acoustic trauma had on the development of his 
current hearing loss.  

Accordingly, the Board finds that the preponderance of the 
evidence is against his claim, and service connection must be 
denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



